Title: From Alexander Hamilton to Aaron Ogden, 20 August 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir:
            New York August 20th. 1799
          
          I have received your letters of the fifth of August, and of the thirteenth and the twenty third of July.
          The plan which you propose on the subject of returns would do very well for the regiments that are near at hand, but would be extremely inconvenient with respect to such as are situated at a distance. As the rule therefore can not be general it will be best not to follow it in any case. The form of a weekly return lately sent you will enable you to remedy the deficiencies in the monthly return of which you take notice. A copy of your letter in recommendation of Mr. Wright has been transmitted to the Secretary of War. I have given my support to the young gentleman—
          With great consideration I am Sir yr. obt Servt.
          
            A Hamilton
          
        